Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted February 1, 2022, wherein claims 1, 5, 7-11, 15, and 21 are amended, claims 2-4, 6, 12, and 14 are canceled, and new claim 45 is introduced, and to Applicant’s supplemental communication submitted February 14, 2022, wherein claims 1, 5, 11, 13, 16, 18, and 21 are amended and claims 24-33 and 42 are canceled.  This application is a national stage application of PCT/JP2016/084150, filed November 17, 2016, which claims benefit of foreign JP2015-224617, filed November 17, 2015.
Claims 1, 5, 7-11, 13, 15-18, 20-23, and 45 are pending in this application.
Claims 1, 5, 7-11, 13, 15-18, 20-23, and 45 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendments, submitted February 1, 2022, and February 14, 2022, with respect to the rejection of claims 1-18, 20-33, and 42 under 35 USC 103 for being obvious over Hirai et al. ‘053 in view of Hirai et al. ‘074 in view of Wada, have been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require a specific combination of process steps not described in the art.  Therefore the rejection is withdrawn.

Applicant’s amendments, submitted February 1, 2022, and February 14, 2022, with respect to the rejection of claims 1-18 and 20-23 under 35 USC 103 for being obvious over Hirai et al. ‘053 in view of Hirai et al. ‘074 in view of Padia, have been fully considered and found to be persuasive to remove the 

	Currently claims 1, 5, 7-11, 13, 15-18, 20-23, and 45 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted February 15, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a process for making an oligonucleotide comprising five specific steps wherein the oligonucleotide bears a pseudo solid phase protecting group, which is a protecting group allowing for precipitation of the oligonucleotide out of solution.  The construction of the oligonucleotide is furthermore carried out by a method involving deprotecting a protected hydroxyl group on a nucleotide or oligonucleotide, converting the hydroxyl to a phosphonate, condensing the phosphonate with a second nucleotide or oligonucleotide, and using the pseudo solid phase protecting group to precipitate the resulting oligonucleotide, separating it from the liquid reaction medium.
	The prior art does not disclose a process involving all of these steps.  While large nonpolar protecting groups are known that allow for purification of an oligonucleotide either by pseudo-solid phase precipitation, or liquid-liquid separation (e.g. Hirai et al. EP2816053 and US2012/0296074 of record in previous action) and construction of oligonucleotides using phosphonates as the activated moieties is known (e.g. Wada and Padia of record in previous action) the prior art dos not disclose a process having all of the specific elements arranged in the particular order recited, specifically wherein a nucleotide or oligonucleotide having both a temporary protecting group and a solid phase protecting group is deprotected and phosphonylated before being attached to another nucleotide or oligonucleotide.  The recited prior art methods involve similar steps but differ in various elements such as attaching the phosphonate activating group to a nucleotide not bearing the pseudo solid phase 
Accordingly, Applicant’s amendments submitted February 1, 2022 and February 14, 2022, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/15/2022